        Case 2:21-cv-02650-WB Document 14 Filed 09/15/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM CLEARY,                                       CIVIL ACTION
              Plaintiff,

             v.

AVATURE, INC.,                                        NO. 21-2650
                     Defendants.


                                      ORDER

     AND NOW, this 15th day of September, 2021, IT IS HEREBY ORDERED that

Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.

     The Clerk of the Court is directed to TERMINATE this matter.



                                               BY THE COURT:



                                               /s/Wendy Beetlestone, J.



                                               WENDY BEETLESTONE, J.
